DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/16/2020. Acknowledgment is made with respect to a claim to priority to Issued Patent No. 10,755,197 filed on 5/12/2016.

Claim Objections

Claims 1-15 are objected to because of the following informalities:  

Claim 1 recites the phrase “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter” should read as “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, each of the plurality of representations is representative of the single parameter” (emphasis added for a missing comma).  Appropriate correction is required.  Dependent claims 2-10 are objected to based on their dependency on objected to claim 1.

Claim 11 recites the phrase “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter” should read as “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, each of the plurality of representations is representative of the single parameter” (emphasis added for a missing comma).  Claim 11 further recites the phrase “applying a feature rules to the set of normalized population data in order to extract a set of features wherein the feature rules are a second set of rules-based algorithms” should read as “applying a feature rules to the set of normalized population data in order to extract a set of features, wherein the feature rules are a second set of rules-based algorithms” (emphasis added for a missing comma).Appropriate correction is required.  Dependent claims 12-15 are objected to based on their dependency on objected to claim 11.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11, 12, and 15-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 4, 6, 7, 11, 12, and 16-20 of Issued Patent No. 10,755,197.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-9, 11, 12, and 15-20 of the instant application are anticipated by claims 1, 4, 6, 7, 11, 12, and 16-20 Issued Patent No. 10,755,197.
As such, Issued Patent No. 10,755,197 teaches all of the limitations of instant application claims 1-4, 7-9, 11, 12, and 15-20.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, and “a feature catalog configured to” in claim 1 and its dependents and a “machine learning component” in claim 7 and its dependents1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
perform a transformation on the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a transformation (such as structurally correlating data as described in paragraph [0026] of the specification) on raw data to generate normalized data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
apply a feature rules to the set of normalized population data in order to extract a set of features:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying feature rules to normalized data in order to extract features representing the data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
structurally correlating the updated raw population data with the single parameter: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of structurally correlating data with a parameter, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, “a feature catalog configured to”, “receive an updated raw population data comprising a plurality of electronic health records (EHR)”, “host the set of features extracted from the set of normalized population data”, “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms”.  The additional elements of “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, and “a feature catalog configured to”, as interpreted in the 112f interpretation above, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receive an updated raw population data comprising a plurality of electronic health records (EHR)”, and “host the set of features extracted from the set of normalized population data” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, and “a feature catalog configured to”, as interpreted in the 112f interpretation above, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receive an updated raw population data comprising a plurality of electronic health records (EHR)”, and “host the set of features extracted from the set of normalized population data” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”), and receiving EHR data and hosting or storing this data are well-known, routine, conventional extra-solution activities in the art (see Han; US 20160147975 A1; [0005]; “The conventional arts concerning personal health record management involve a process of accessing the server of a single specific medical institution, receiving personal health records after user authentication, and storing the records in a personal terminal device”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “holding the set of normalized population data in an update queue to extract the set of features”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of holding data in a queue to extract features, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the update queue comprises a nested, hierarchical structure or a star schema data structure”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the update queue comprises a nested, hierarchical structure or a star schema data structure”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “extract the set of features by a lossy process”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of extracting features by a lossy process, which are evaluations or observations that are practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises a simplified projection of the set of normalized population data”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprise a Boolean expression regarding whether some portion of the set of normalized population data is above a threshold”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprise a Boolean expression regarding whether some portion of the set of normalized population data is above a threshold”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “run a first predictive model against the set of features hosted in the feature catalog to generate a prediction”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of running a generic model and generating a predictions, which are evaluations or observations that are practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first predictive model comprises a set of instructions”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). The additional element of “a machine learning component”, as interpreted in the 112f interpretation above, is a  generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the first predictive model is formatted in a structured document that is human and machine readable”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first predictive model is formatted in a structured document that is human and machine readable”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features are represented in a tabular format”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features are represented in a tabular format”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the updated raw population data comprises updated raw population medical data”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the updated raw population data comprises updated raw population medical data”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
normalizing the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of normalizing raw population data (such as structurally correlating data as described in paragraph [0026] of the specification) to generate normalized data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
applying a first set of rules-based algorithms to identify and correlate the updated raw population data and the logically equivalent data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying rules to identify and correlate data, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.

applying a feature rules to the set of normalized population data in order to extract a set of features:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying feature rules to normalized data in order to extract features representing the data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data hub”, “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “populating at least a first feature catalogue with a first portion of the set of features”, “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms”.  The additional element of “a data hub” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)” and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a data hub” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)” and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”), and receiving EHR data and hosting or storing this data are well-known, routine, conventional extra-solution activities in the art (see Han; US 20160147975 A1; [0005]; “The conventional arts concerning personal health record management involve a process of accessing the server of a single specific medical institution, receiving personal health records after user authentication, and storing the records in a personal terminal device”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a second set of rules-based algorithms” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]) Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprise a direct representation of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprise a direct representation of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the at least one of the set of features requested is related to a medication prescribed to a patient”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the at least one of the set of features requested is related to a medication prescribed to a patient”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
normalizing the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of normalizing raw population data (such as structurally correlating data as described in paragraph [0026] of the specification) to generate normalized data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
structurally correlating the updated raw population data with the single parameter: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of structurally correlating data with a parameter, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
applying a feature rules to the set of normalized population data in order to extract a set of features:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying feature rules to normalized data in order to extract features representing the data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data hub”, “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)”, “populating at least a first feature catalogue with a first portion of the set of features”, “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a set of rules-based algorithms, wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations”.  The additional element of “a data hub” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)” and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a set of rules-based algorithms, wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a data hub” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR)” and “populating at least a first feature catalogue with a first portion of the set of features” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering” and “storing data” and see MPEP §2106.05 (d); “Storing and retrieving information in memory”), and receiving EHR data and hosting or storing this data are well-known, routine, conventional extra-solution activities in the art (see Han; US 20160147975 A1; [0005]; “The conventional arts concerning personal health record management involve a process of accessing the server of a single specific medical institution, receiving personal health records after user authentication, and storing the records in a personal terminal device”). The additional elements of “wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter”, “wherein the set of normalized population data is in one of the plurality of representations”, and “wherein the feature rules are a set of rules-based algorithms, wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]) Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “running a first predictive model against the set of features; and generating a prediction”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of running a model and generating a prediction, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the prediction is a risk score or a diagnosis.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the prediction is a risk score or a diagnosis.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the prediction is returned to the plurality of EHR.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the prediction is returned to the plurality of EHR.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 2, 5, 7, and 10-20 are rejected under 35 U.S.C. § 103 as being obvious over Ong et al. (US 20110224565 A1, hereinafter “Ong”) in view of Sun et al. (Sun et al., “Combining Knowledge and Data Driven Insights for Identifying Risk Factors using Electronic Health Record”, Nov. 3, 2012, AMIA Annu. Symp. Proc. Pp. 901-910, hereinafter “Sun”).

Regarding Claim 1, Ong discloses A system for presenting stored data for use in a predictive modeling environment comprising: ([0001]; a system for a predictive modeling environment is disclosed and the presenting of stored data)
a data hub configured to: ([0007]; “an electronic database”)
receive an updated raw population data comprising a plurality of electronic health records (EHR), and (Figure 11; the figure discloses raw population data in the form of EHR; and Figure 1, Element 102; the figure discloses raw population data)
a reasoning model component configured to: perform a transformation on the updated raw population data, ([0007]; “obtaining a third set of parameters relating to patient characteristics; providing the first set of parameters, the second set of parameters and the third set of parameters as sets of normalized data values”, the normalizing being the transformation on the data
to generate a set of normalized population data of the single parameter, wherein the set of normalized population data is in one of the plurality of representations, ([0007]; “obtaining a third set of parameters relating to patient characteristics; providing the first set of parameters, the second set of parameters and the third set of parameters as sets of normalized data values,  . . . determining a score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters by assigning the sets of normalized data to respective pre-defined value range”)
wherein normalizing comprises structurally correlating the updated raw population data with the single parameter; ([0007]; “obtaining a third set of parameters relating to patient characteristics; providing the first set of parameters, the second set of parameters and the third set of parameters as sets of normalized data values, . . .determining a score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters by assigning the sets of normalized data to respective pre-defined value range”)
a rules engine configured to: apply a feature rules to the set of normalized population data in order to extract a set of features, wherein the feature rules are a second set of rules-based algorithms; and (Figure 1, Element 102;  the figure discloses previously generated features and [0087]; “In embodiments of the invention, the first parameter (heart rate variability data), the second parameter (vital sign data) or a combination of the first parameter and the second parameter may be classified as feature vectors of the patient health data”; and [0221]; “n step 908, the training data set represented as feature vectors is further processed with feature selection and/or extraction algorithms for reducing feature dimensionality so as to remove redundant information.”; and [0224])
a feature catalog configured to host the set of features extracted from the set of normalized population data. (Figure 1, Element 102; the figure discloses a feature catalog configured to host the extracted feature set in the form of an electronic database, which is a generic processing element as interpreted above; and Figure 5, 514; and Abstract; “storing in an electronic database patient health data”).
Ong fails to explicitly disclose but Sun discloses wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter; including the logically equivalent data, (Page 904, third to last paragraph: “We systematically construct features from different data sources in EHF, recognizing that longitudinal data on even a single variable (e.g., blood pressure} can be represented in a variety of ways. The objective is to capture sufficient clinical nuances of heterogeneity of HF patients”, suggesting raw population data that comprises logically equivalent data (longitudinal data  that can be represented in a variety of ways which) represents a single parameter - such as blood pressure - of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter).
Ong and Sun are analogous art because both are concerned with intelligent electronic health data analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent electronic health data analytics to combine the logically equivalent data of Sun with the system of Ong to yield the predictable result of v. The motivation for doing so would be combine knowledge and data driven insights from electronic health records for risk factor identification related to an adverse condition such as heart failure (Sun; Abstract).

Regarding claim 2, the rejection of claim 1 is incorporated and Ong further discloses wherein applying the feature rules comprises holding the set of normalized population data in an update queue to extract the set of features ([0007]; “obtaining a third set of parameters relating to patient characteristics; providing the first set of parameters, the second set of parameters and the third set of parameters as sets of normalized data values”, which suggests holding normalized data in an update queue to then extract features, the feature extraction disclosed at [0221] and [0224] of Ong).

Regarding claim 5, the rejection of claim 1 is incorporated and Ong fails to explicitly disclose but Sun discloses wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations (Page 904, third to last paragraph: “We construct summary statistics for different types of event sequences based on the feature characteristics For static features such as gender and ethnicity, we use a single static value to encode the feature. For temporal numeric features such as lab measures, we use summary statistics such as point estimate, variance, and trend statistics to represent the features. For temporal”, the summary statistics being the abstraction of the logically equivalent data”).
The motivation to combine Ong and Sun is the same as discussed above with respect to claim 1.

Regarding claim 7, the rejection of claim 1 is incorporated and Ong further discloses a machine learning component configured to run a first predictive model against the set of features hosted in the feature catalog to generate a prediction; and wherein the first predictive model comprises a set of instructions ([0004]; “an artificial neural network capable of predicting ACP events and the survivability of a patient . . . the artificial neural network is trained to produce a prediction on the ACP events and survivability of a patient.”; and [0006]; “instructions to implement an artificial neural network”).

Regarding claim 10, the rejection of claim 1 is incorporated and Ong further discloses wherein the updated raw population data comprises updated raw population medical data. ([0006]; “displaying the prediction on the ACP events and survivability of the patient” the acp events being the updated or predicted health data).

Regarding Claim 11, Ong discloses A method of populating at least a first feature catalogue, the method comprising: ([0007])
receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR) (Figure 11; the figure discloses raw population data in the form of EHR; and Figure 1, Element 102; the figure discloses raw population data; and [0007])
normalizing the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter, wherein the set of normalized population data is in one of the plurality of representations, wherein normalizing comprises applying a first set of rules-based algorithms to identify and correlate the updated raw population data and the logically equivalent data ([0007]; “obtaining a third set of parameters relating to patient characteristics; providing the first set of parameters, the second set of parameters and the third set of parameters as sets of normalized data values, . . .determining a score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters by assigning the sets of normalized data to respective pre-defined value range”)
applying a feature rules to the set of normalized population data in order to extract a set of features wherein the feature rules are a second set of rules-based algorithms; (Figure 1, Element 102;  the figure discloses previously generated features and [0087]; “In embodiments of the invention, the first parameter (heart rate variability data), the second parameter (vital sign data) or a combination of the first parameter and the second parameter may be classified as feature vectors of the patient health data”; and [0221]; “n step 908, the training data set represented as feature vectors is further processed with feature selection and/or extraction algorithms for reducing feature dimensionality so as to remove redundant information.”; and [0224])
populating at least a first feature catalogue with a first portion of the set of features. (Figure 1, Element 102; the figure discloses a feature catalog configured to host the extracted feature set in the form of an electronic database, which is a generic processing element as interpreted above; and Figure 5, 514; and Abstract; “storing in an electronic database patient health data”).
Ong fails to explicitly disclose but Sun discloses wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter (Page 904, third to last paragraph: “We systematically construct features from different data sources in EHF, recognizing that longitudinal data on even a single variable (e.g., blood pressure} can be represented in a variety of ways. The objective is to capture sufficient clinical nuances of heterogeneity of HF patients . . . For static features such as gender and ethnicity, we use a single static value to encode the feature. For temporal numeric features such as lab measures, we use summary statistics such as point estimate, variance, and trend statistics to represent the features. For temporal discrete features such as diagnoses, we use the event frequency (e.g., number of occurrences of a ICD9 code).”, suggesting raw population data that comprises logically equivalent data (longitudinal data  that can be represented in a variety of ways which) represents a single parameter - such as blood pressure - of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter).
The motivation to combine Ong and Sun is the same as discussed above with respect to claim 1.

Regarding claim 12, the rejection of claim 11 is incorporated and Ong further discloses wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog (Figure 9, Element 914; and [0007]; a feature catalog is disclosed).

Regarding claim 13, the rejection of claim 11 is incorporated and Ong fails to explicitly disclose but Sun discloses wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations. (Page 904, third to last paragraph: “We construct summary statistics for different types of event sequences based on the feature characteristics For static features such as gender and ethnicity, we use a single static value to encode the feature. For temporal numeric features such as lab measures, we use summary statistics such as point estimate, variance, and trend statistics to represent the features. For temporal”, the summary statistics being the abstraction of the logically equivalent data”).
The motivation to combine Ong and Sun is the same as discussed above with respect to claim 1.

Regarding claim 14, the rejection of claim 11 is incorporated and Ong fails to explicitly disclose but Sun discloses wherein the set of features comprise a direct representation of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations (Page 904, third to last paragraph: “We construct summary statistics for different types of event sequences based on the feature characteristics For static features such as gender and ethnicity, we use a single static value to encode the feature. For temporal numeric features such as lab measures, we use summary statistics such as point estimate, variance, and trend statistics to represent the features. For temporal”, the summary statistics being the abstraction of the logically equivalent data”).
The motivation to combine Ong and Sun is the same as discussed above with respect to claim 1.

Regarding claim 15, the rejection of claim 11 is incorporated and Ong further discloses wherein the at least one of the set of features requested is related to a medication prescribed to a patient. ([0075]; “Other descriptors may be the specific medications that a patient uses to treat various medical conditions”).

Regarding Claim 16, Ong discloses A method of populating at least a first feature catalogue, the method comprising: ([0007])
receiving, at a data hub, an updated raw population data comprising a plurality of electronic health records (EHR) (Figure 11; the figure discloses raw population data in the form of EHR; and Figure 1, Element 102; the figure discloses raw population data; and [0007])
normalizing the updated raw population data, including the logically equivalent data, to generate a set of normalized population data of the single parameter, wherein the set of normalized population data is in one of the plurality of representations and wherein normalizing comprises structurally correlating the updated raw population data with the single parameter ([0007]; “obtaining a third set of parameters relating to patient characteristics; providing the first set of parameters, the second set of parameters and the third set of parameters as sets of normalized data values, . . .determining a score for each parameter of the first set of parameters, the second set of parameters and the third set of parameters by assigning the sets of normalized data to respective pre-defined value range”)
applying a feature rules to the set of normalized population data in order to extract a set of features wherein the feature rules are a second set of rules-based algorithms; (Figure 1, Element 102;  the figure discloses previously generated features and [0087]; “In embodiments of the invention, the first parameter (heart rate variability data), the second parameter (vital sign data) or a combination of the first parameter and the second parameter may be classified as feature vectors of the patient health data”; and [0221]; “n step 908, the training data set represented as feature vectors is further processed with feature selection and/or extraction algorithms for reducing feature dimensionality so as to remove redundant information.”; and [0224])
populating at least a first feature catalogue with a first portion of the set of features. (Figure 1, Element 102; the figure discloses a feature catalog configured to host the extracted feature set in the form of an electronic database, which is a generic processing element as interpreted above; and Figure 5, 514; and Abstract; “storing in an electronic database patient health data”).
Ong fails to explicitly disclose but Sun discloses wherein the updated raw population data comprises logically equivalent data which represents a single parameter of the plurality of EHR in at least a plurality of representations, wherein each of the plurality of representations is representative of the single parameter (Page 904, third to last paragraph: “We systematically construct features from different data sources in EHF, recognizing that longitudinal data on even a single variable (e.g., blood pressure} can be represented in a variety of ways. The objective is to capture sufficient clinical nuances of heterogeneity of HF patients . . . For static features such as gender and ethnicity, we use a single static value to encode the feature. For temporal numeric features such as lab measures, we use summary statistics such as point estimate, variance, and trend statistics to represent the features. For temporal discrete features such as diagnoses, we use the event frequency (e.g., number of occurrences of a ICD9 code).”, suggesting raw population data that comprises logically equivalent data (longitudinal data  that can be represented in a variety of ways which) represents a single parameter - such as blood pressure - of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter)
wherein the set of features comprises an abstraction of the logically equivalent data which represents the single parameter of the plurality of patient EHR in at least the plurality of representations (Page 904, third to last paragraph: “We systematically construct features from different data sources in EHF, recognizing that longitudinal data on even a single variable (e.g., blood pressure} can be represented in a variety of ways. The objective is to capture sufficient clinical nuances of heterogeneity of HF patients . . . For static features such as gender and ethnicity, we use a single static value to encode the feature. For temporal numeric features such as lab measures, we use summary statistics such as point estimate, variance, and trend statistics to represent the features. For temporal discrete features such as diagnoses, we use the event frequency (e.g., number of occurrences of a ICD9 code).”, suggesting raw population data that comprises logically equivalent data (longitudinal data  that can be represented in a variety of ways which) represents a single parameter - such as blood pressure - of the plurality of EHR in at least a plurality of representations each of the plurality of representations is representative of the single parameter)
The motivation to combine Ong and Sun is the same as discussed above with respect to claim 1.

Regarding claim 17, the rejection of claim 16 is incorporated and Ong further discloses wherein the set of features comprises at least one feature for which there is no updated feature and wherein the at least one feature is received from a feature catalog (Figure 9, Element 914; and [0007]; a feature catalog is disclosed).

Regarding claim 18, the rejection of claim 16 is incorporated and Ong further discloses running a first predictive model against the set of features; and generating a prediction ([0007]; a predictive model is run against the features to generate a prediction).

Regarding claim 19, the rejection of claims 16 and 18 are incorporated and Ong further discloses wherein the prediction is a risk score or a diagnosis. (Figure 4, Element 424).

Regarding claim 20, the rejection of claims 16 and 18 are incorporated and Ong further discloses wherein the prediction is returned to the plurality of EHR. (Figure 20; the figure discloses that the prediction is returned to the plurality of EHRs; and Figure 22; “output result”).

Claim 3 is rejected under 35 U.S.C. § 103 as being obvious over Ong in view of Sun and further in view of Goldstein et al. (US 20070022066 A1, hereinafter “Goldstein”).

	Regarding claim 3, the rejection of claims 1 and 2 are incorporated and Ong fails to explicitly disclose but Goldstein discloses wherein the update queue comprises a nested, hierarchical structure or a star schema data structure ([0196]; “data reduction is known in the art, and there are many computational tools to obtain a taxonomy of subsets or hierarchical nesting of groupings of relatedness wherein generalized features common to all or many members of a set or subset are obtained to derive a subset”).
Ong, Sun, and Goldstein are analogous art because all are concerned with intelligent electronic health data analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent electronic health data analytics to combine the nested hierarchical structure of Goldstein with the system of Ong and Sun to yield the predictable result of wherein the update queue comprises a nested, hierarchical structure or a star schema data structure. The motivation for doing so would be to obtain a taxonomy of subset of data (Goldstein; [0196]).

Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Ong in view of Sun and further in view of Mohamed et al. (US 20080101705 A1, hereinafter “Mohamed”).

	Regarding claim 4, the rejection of claim 1 is incorporated and Ong fails to explicitly disclose but Mohamed discloses extract the set of features by a lossy process and wherein the set of features comprises a simplified projection of the set of normalized population data. ([0024]; “The feature vector extractor 108 performs lossy compression on the digitized data output by the D/A 106 to produce a feature vector which compactly represents information derived from the subject 104
Ong, Sun, and Mohamed are analogous art because all are concerned with intelligent electronic health data analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent electronic health data analytics to combine the lossy process of Mohamed with the system of Ong and Sun to yield the predictable result of extract the set of features by a lossy process and wherein the set of features comprises a simplified projection of the set of normalized population data. The motivation for doing so would be to produce a feature vector which compactly represents information derived from the subject (Mohamed; [0024]).

Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Ong in view of Sun and further in view of Boloor et al. (US 20150370979 A1, hereinafter “Boloor”).

	Regarding claim 6, the rejection of claim 1 is incorporated and Ong fails to explicitly disclose but Boloor discloses wherein the set of features comprise a Boolean expression regarding whether some portion of the set of normalized population data is above a threshold ([0041]; “Based on a threshold determination of a valid relationship as described in the paragraph above, the medical concepts in the medical problems list 301 are assigned a yes or no score (1 or 0) as being related to medical data from the EMR 111, such as medication, family history, lab results, etc”).
Ong, Sun, and Boloor are analogous art because all are concerned with intelligent electronic health data analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent electronic health data analytics to combine the Boolean expression of Boloor with the system of Ong and Sun to yield the predictable result of wherein the set of features comprise a Boolean expression regarding whether some portion of the set of normalized population data is above a threshold. The motivation for doing so would be to create patient case summaries from electronic medical records (Boloor; [0001]).

Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being obvious over Ong in view of Sun and further in view of Martin et al. (US 20140101076 A1, hereinafter “Martin”).

	Regarding claim 8, the rejection of claims 1 and 7 incorporated and Ong fails to explicitly disclose but Martin discloses wherein the first predictive model is formatted in a structured document that is human and machine readable. (Figure 11; the figure discloses a structured document that is human and machine readable).
Ong, Sun, and Martin are analogous art because all are concerned with intelligent electronic health data analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent electronic health data analytics to combine the structured document of Martin with the system of Ong and Sun to yield the predictable result of wherein the first predictive model is formatted in a structured document that is human and machine readable. The motivation for doing so would be to summarize the statistical relationships found in raw data and to generalize them to make predictions for new data points (Martin; [0004]).

Regarding claim 9, the rejection of claim 1 is incorporated and Ong fails to explicitly disclose but Martin discloses wherein the set of features are represented in a tabular format (Figure 14; the figure discloses the features in a tabular format).
The motivation to combine Ong, Sun, and Martin is the same as discussed above with respect to claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        




    
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “a data hub configured for”, “a reasoning model component configured to”, “a rules engine configured to”, and “a feature catalog configured to” in claim 1 and its dependents and “a machine learning component” in claim 7 and its dependents in at least Figure 1 and paragraph [0033] of the originally filed specification, and all of the components appear to be generic processing elements implemented in hardware or software.